Order dismissing report affirmed. This is an action of tort for negligently damaging the plaintiff’s automobile. The plaintiff and the defendant were proceeding in opposite directions upon a public highway. The defendant was the operator of a truck which was towing a disabled truck owned by Henry Gochinski, who was “steering and braking” the disabled truck, which struck the plaintiff’s automobile. The trial judge found for the plaintiff. The Appellate Division dismissed a report. There was no error. The defendant’s requests were rightly denied for reasons stated in the opimon of the Appellate Division.